DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/904,621 has claims 1-25 pending.  

Priority
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is June 18, 2020.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated October 18, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Claim 15 has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Listed below is the claim language, with all limitations provide prior to analysis under 35 U.S.C. 112, sixth paragraph: 
“A computer management system comprising: 
a power-performance management engine configured to: 
sweep at least one parameter of a computer system while a workload is executed; 
monitor one or more characteristics of the computer system while sweeping the at least one parameter, the one or more characteristics including total power consumption of the computer system; and 
generate a power profile for the workload that indicates a respective selected value for the at least one parameter based on analysis of the monitored total power consumption of the computer system; and 
a power-performance workload scheduler configured to schedule the workload for execution based on the generated power profile.”
Pertaining to the three-prong test: 
(1)          Claim language recites a computing system, with the nonce terms of “a power-performance management engine configured to” and “a power-performance workload scheduler”: 
“	…
a power-performance management engine configured to: 
sweep at least one parameter of a computer system while a workload is executed; 
monitor one or more characteristics of the computer system while sweeping the at least one parameter, the one or more characteristics including total power consumption of the computer system; and 
generate a power profile for the workload that indicates a respective selected value for the at least one parameter based on analysis of the monitored total power consumption of the computer system; and 
a power-performance workload scheduler configured to schedule the workload for execution based on the generated power profile.”
(2)          Functional language is recited as:
“	…
a power-performance management engine configured to: 
sweep at least one parameter of a computer system while a workload is executed; 
monitor one or more characteristics of the computer system while sweeping the at least one parameter, the one or more characteristics including total power consumption of the computer system; and 
generate a power profile for the workload that indicates a respective selected value for the at least one parameter based on analysis of the monitored total power consumption of the computer system; and 
a power-performance workload scheduler configured to schedule the workload for execution based on the generated power profile.”
 (3)          The “power-performance management engine” and “power-performance workload scheduler” are not modified by sufficient structure, material, or acts for achieving the specified function. Though 
In accordance with Applicant’s written description, the “power-performance management engine ” and “power-performance workload scheduler” have relevant disclosure. 
A power-performance management engine is disclosed as follows: “The power-performance management system 100 includes a power-performance management engine (PPME) 102, a power-performance workload scheduler 110 and a power-performance table database 108. The PPME 102 is configured to generate a power-performance table for each of a plurality of workloads to be executed or being executed by the computer system. The respective power-performance table for each workload indicates a selected value for at least one parameter of the computer system or device that has been selected to improve the power to performance rate of the computer system or device (e.g. the power efficiency of the computer system) and thereby reduce the total cost of ownership. The PPME 102 receives various inputs used to determine and generate the power-performance table for a workload. For example, the inputs can include power usage information, system and/or device characteristics, a performance score for each workload if available, and an initial power-performance table for the workload if available. The initial power-performance table may be available for a workload which has been previously profiled by the PPME 102.” [0021].
There is relevant functionality pertaining to monitoring power usage of hardware resources: “the power usage information can include, but is not limited to, CPU power usage, graphics processing unit (GPU) power usage, fan power usage, memory power usage, disk power usage, etc. The device and/or system characteristics can include, but are not limited to, memory bandwidth, memory latency, state (e.g. idle/sleep or active/awake) of a device, disk and/or network input/output (I/O) bandwidth, etc.” [0022]. 

A power-performance workload scheduler is disclosed as follows: “When a workload is being executed by the computer system, the power- performance workload scheduler 110 can retrieve the associated power-performance table/profile for the workload, as well as any updates from the PPME 102, and configure the system to execute the workload using the settings in the associated power- performance table (e.g. CPU frequency, GPU frequency, number of active cores, etc.).” [0031]
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 15 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation – see [Paragraphs 0021, 0022, 0031] of Applicant’s specification.
Claim limitation(s) “power-performance management engine configured to” and “power-performance workload scheduler configured to” have been interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses generic placeholders “power-performance management engine” and “power-performance workload scheduler” coupled with multiple functional verbs without reciting the sufficient structure that achieves the function.  
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Furthermore, claim 16 further invokes 112(f), as it depends on claim 15 and is not further modified by sufficient structure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-11, 13, 15, 20-22, and 24-25 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bodas et al. (Pub. No. US2016/0054780; hereinafter Bodas).
Regarding claim 1, Bodas discloses the following: 
A method comprising: 
receiving a workload for a computer system; 
(Bodas teaches receiving a workload/job, from a user [0072], for a computer system [0072, 0111], e.g. “schedule and launch a job 304 based on the received inputs, e.g., one or more of the inputs 305, 306, 307, 308, 309, 310, 311” [0071])
sweeping at least one parameter of the computer system while executing the workload; 
Bodas teaches sweeping at least one parameter of the computer system [0104, 0117, 0303], e.g. “the processor frequency is varied across a plurality of representative mini-applications” [0104] and “the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power” [0131], while executing the workload, e.g. running the job [0117, 0131])
monitoring one or more characteristics of the computer system while sweeping the at least one parameter, the one or more characteristics including total power consumption and performance measurement of the computer system; 
(Bodas teaches monitoring one or more characteristics of the computer system, e.g. “the total power is monitored for much smaller duration” [0304], while sweeping the at least one parameter, e.g. “in the auto mode, when Psys changes over time, the power cap and uniform frequency settings for each job are dynamically adjusted” [0303], the one or more characteristics including total power consumption [0301, 0304, 0306], e.g. “The graph 1202 shows the total power consumption and the resultant stranded power in the case 1 and case 2” [0301] and performance measurement of the computer system [0297], evidenced by first citation where “performance is measured as the wall clock time to complete the job, the lower the number, the better the performance” [0297])
generating a power profile for the workload that indicates a respective selected value for the at least one parameter based on analysis of the monitored total power consumption and performance measurement of the computer system while sweeping the at least one parameter; and 
(Bodas generating a power profile for the workload [0104, 0296, 0298], e.g. “For each frequency an average power, a maximum power, a power deviation, and a time to completion of the job are stored in a database” [0104] and “the job profile is set (a PMP, a job frequency, at maximum), and the power for the job is allocated from the estimator (Power aware scheduler, item 1.7a)” [0296], that indicates a respective selected value for the at least one parameter, e.g. “uniform frequency settings for each job 
executing the workload based on the respective selected value of the at least one parameter.  
(Bodas teaches executing or re-launching [0056] the workload based on the auto mode policy [0063, 0303] which yielded the respective selected value of the at least one parameter enabled by the policy, e.g. “Four policies for executing a job at a uniform frequency are used to determine the job frequency: a) a user selects a frequency of operation for the duration of a job (a fixed frequency mode), b) a user specifies a minimum power level to be allocated to a job (a minimum power mode), c) a user specifies a maximum power level to be allocated to a job, d) a user specifies an auto mode for a job. With one of an auto mode, a minimum power and a maximum power mode, the power aware job scheduler and workload manager adjusts the uniform frequency for the job based upon a power headroom” [0063])
Regarding claims 2 and 9, Bodas discloses the following: 
further comprising receiving one or more constraints on the at least one parameter of the computer system.  
(Bodas teaches receiving one or more constraints on the at least one parameter of the computer system [0074], e.g. “job manager 312 is responsible for operating a job within the constraints of one or more power policies after the job has been launched” [0074])
Regarding claim 3, Bodas discloses the following: 
further comprising 
dividing the workload into two or more stages; and 
(Bodas teaches dividing the workload into three stages [0073], e.g. a prologue stage, a job execution stage, and an epilogue stage as evidenced below: 
“a Job launcher 303 also can have a prologue and epilogue tasks that are performed prior to launching a job and upon termination of a job, respectively. The prologues and epilogues are used to set up the state of the computers and remove the states after the run.” [0073])
wherein sweeping the at least one parameter comprises sweeping the at least one parameter for each of the two or more stages; 
***EXAMINER’S INTERPRETATION:
The claim recites sweeping the at least one parameter comprises sweeping the at least one parameter in accordance with each of the two or more stages collectively. 
So for each of two or more stages is equivalent to “in accordance with each of these stages collectively”. This means that when performing the sweeping, each of the stages are accounted for.
(Bodas teaches that a workload is split into prologue stage, a job running, and epilogue stage [0073]. 
In accordance with each of these three stages collective [0073], Bodas teaches that the sweeping of the at least one parameter [0104, 0117, 0303] comprises sweeping the at least one parameter for each of the two or more stages [0073, 0117, 0131], e.g. “the processor frequency is varied across a plurality of representative mini-applications” [0104] and “the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power” [0131])
wherein monitoring the one or more characteristics comprises monitoring the one or more characteristics while sweeping the at least one parameter for each of the two or more stages; and 
***EXAMINER’S INTERPRETATION:
So for each of two or more stages is equivalent to “in accordance with each of these stages collectively”. This means that when performing the generating of a power profile, each of the stages are accounted for.
wherein generating a power profile comprises generating a respective power profile for each of the two or more stages.  
(Again, Bodas teaches that a workload is split into prologue stage, a job running, and epilogue stage [0073].
In accordance with each of these three stages collectively [0073], Bodas teaches generating a power profile comprises generating a respective power profile [0104] comprises generating a respective power profile  [0077, 0301, 0303-0304, 0306] for each of the two or more stages [0073])
Regarding claim 4, Bodas discloses the following: 
wherein sweeping the at least one parameter comprises sweeping at least one of central processing unit (CPU) frequency, graphics processing unit (GPU) frequency, number of active cores in a multi-core processor, memory bandwidth, network bandwidth, and a device state.  
(Bodas teaches sweeping the at least one parameter [0104, 0117, 0303] comprises sweeping [0104, 0117, 0303] at least one of central processing unit (CPU) frequency [0049, 0077])
Regarding claims 6, 13, and 21, Bodas discloses the following: 
wherein the monitored one or more characteristics of the computer system include one or more of central processing unit (CPU) power usage, graphics processing unit (GPU) power usage, fan power usage, memory power usage, disk power usage, memory bandwidth, memory latency, disk input/output bandwidth, and network bandwidth.  
(Bodas teaches that the monitored one or more characteristics of the computer system include one or more of central processing unit (CPU) power usage [0057, 0142], e.g. “Based upon computation the power consumed by nodes can go up and down
Regarding claim 8, Bodas discloses the following: 
A computer management system comprising: 
a storage device; and 
(Bodas discloses a storage device, e.g. “The storage node 104 may comprise a non-persistent storage such as volatile memory (e.g., any type of random access memory "RAM"); a persistent storage such as non-volatile memory (e.g., read-only memory "ROM", power-backed RAM, flash memory, phase-change memory, etc.), a solid-state drive, a hard disk drive, an optical disc drive, a portable memory device, or any combination thereof” [0051])
a processor communicatively coupled to the storage device, 
(Bodas discloses a processor communicatively coupled to the storage device, e.g. “A data processing system comprising a memory, and a processor coupled to the memory” [0346])
wherein the processor is configured to: 
receive a workload for a computer system; 
(Bodas teaches receiving a workload/job, from a user [0072], for a computer system [0072, 0111], e.g. “schedule and launch a job 304 based on the received inputs, e.g., one or more of the inputs 305, 306, 307, 308, 309, 310, 311” [0071])
iteratively adjust at least one parameter of the computer system while the workload is executed; 
(Bodas teaches iteratively adjusting at least one parameter of the computer system [0104, 0117, 0303], e.g. “the processor frequency is varied across a plurality of representative mini-applications” [0104] and “the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power” [0131], while the workload is executed, e.g. job is running [0117, 0131])
monitor one or more characteristics of the computer system while adjusting the at least one parameter, the one or more characteristics including total power consumption and performance measurement of the computer system; 
(Bodas teaches monitoring one or more characteristics of the computer system, e.g. “the total power is monitored for much smaller duration” [0304], while adjusting the at least one parameter, e.g. “in the auto mode, when Psys changes over time, the power cap and uniform frequency settings for each job are dynamically adjusted” [0303], the one or more characteristics including total power consumption [0301, 0304, 0306], e.g. “The graph 1202 shows the total power consumption and the resultant stranded power in the case 1 and case 2” [0301] and performance measurement of the computer system [0297], evidenced by first citation where “performance is measured as the wall clock time to complete the job, the lower the number, the better the performance” [0297])
generate a power profile for the workload that indicates a respective selected value for the at least one parameter based on analysis of the monitored total power consumption and performance measurement of the computer system while sweeping the at least one parameter; 
(Bodas generating a power profile for the workload [0104, 0296, 0298], e.g. “For each frequency an average power, a maximum power, a power deviation, and a time to completion of the job are stored in a database” [0104], that indicates a respective selected value for the at least one parameter, e.g. “uniform frequency settings for each job are dynamically adjusted” [0303] and these frequency settings have selected values with each in the form of “the processor frequency value” [0077], based on analysis of the monitored total power consumption and performance measurement [0118-0122, 0298, 0301; FIG. 9A, All Elements], evidenced by first citation that “the resource manager gets better performance with monitoring at all power limits in all modes” [0298] and second citation of “a mixed mode technique provides a flexibility of using 
store the power profile on the storage device; and 
(Bodas teaches storing the power profile on the storage device, e.g. “For each frequency an average power, a maximum power, a power deviation, and a time to completion of the job are stored in a database” [0104])
execute the workload based on the power profile.  
(Bodas teaches executing or re-launching [0056] the workload based on the auto mode policy [0063, 0303] which yielded the respective selected value of the at least one parameter enabled by the policy, e.g. “Four policies for executing a job at a uniform frequency are used to determine the job frequency: a) a user selects a frequency of operation for the duration of a job (a fixed frequency mode), b) a user specifies a minimum power level to be allocated to a job (a minimum power mode), c) a user specifies a maximum power level to be allocated to a job, d) a user specifies an auto mode for a job. With one of an auto mode, a minimum power and a maximum power mode, the power aware job scheduler and workload manager adjusts the uniform frequency for the job based upon a power headroom” [0063])
Regarding claims 10 and 24, Bodas discloses the following: 
wherein the processor is further configured to: 
divide the workload into two or more stages; 
(Bodas teaches dividing the workload into three stages [0073], e.g. a prologue stage, a job execution stage, and an epilogue stage as evidenced below: 
a prologue and epilogue tasks that are performed prior to launching a job and upon termination of a job, respectively. The prologues and epilogues are used to set up the state of the computers and remove the states after the run.” [0073])
iteratively adjust the at least one parameter for each of the two or more stages; 
***EXAMINER’S INTERPRETATION:
The claim recites iteratively adjusting the at least one parameter comprises sweeping the at least one parameter in accordance with each of the two or more stages collectively. 
So for each of two or more stages is equivalent to “in accordance with each of these stages collectively”. 
This means that when performing iteratively adjusting, each of the two or more stages are accounted for.
(Bodas teaches that a workload is split into prologue stage, a job running, and epilogue stage [0073]. 
In accordance with each of these three stages collective [0073], Bodas teaches that the iteratively adjusting of the at least one parameter [0104, 0117, 0303] comprises iteratively adjusting the at least one parameter for each of the two or more stages [0073, 0117, 0131], e.g. “the processor frequency is varied across a plurality of representative mini-applications” [0104] and “the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power” [0131])
monitor the one or more characteristics while adjusting the at least one parameter for each of the two or more stages; and 
***EXAMINER’S INTERPRETATION:
So for each of two or more stages is equivalent to “in accordance with each of these stages collectively”. 
This means when monitoring of the one or more characteristics, each of the stages are accounted for.
Bodas teaches that a workload is split into prologue stage, a job running/execution, and epilogue stage [0073].
In accordance with each of these three stages collectively [0073], Bodas teaches monitoring one or more characteristics of the computer system, e.g. “the total power is monitored for much smaller duration” [0304], while adjusting the at least one parameter for each of the two or more stages, e.g. “in the auto mode, when Psys changes over time, the power cap and uniform frequency settings for each job are dynamically adjusted” [0303], the one or more characteristics including total power consumption of the computer system [0301, 0304, 0306], e.g. “The graph 1202 shows the total power consumption and the resultant stranded power in the case 1 and case 2” [0301])
generate a respective power profile for each of the two or more stages.  
***EXAMINER’S INTERPRETATION:
So for each of two or more stages is equivalent to “in accordance with each of these stages collectively”. 
This means when performing the generating a power profile, each of the stages are accounted for.
(Again, Bodas teaches that a workload is split into prologue stage, a job running/execution, and epilogue stage [0073].
In accordance with each of these three stages collectively [0073], Bodas teaches generating a power profile comprises generating a respective power profile [0104] comprises generating a respective power profile  [0077, 0301, 0303-0304, 0306] for each of the two or more stages [0073])
Regarding claims 11 and 25, Bodas discloses the following: 
wherein the processor is configured to iteratively adjust at least one of central processing unit (CPU) frequency, graphics processing unit (GPU) frequency, number of active cores in a multi-core processor, memory bandwidth, network bandwidth, and a device state.  
Bodas teaches that  the processor is configured to iteratively adjusting [0104, 0117, 0303] the at least one of central processing unit (CPU) frequency [0049, 0077])
Regarding claim 15, Bodas discloses the following: 
A computer management system comprising: 
a power-performance management engine (see logic for providing power management [0064] with respect to performance [0066-0067]) configured to: 
sweep at least one parameter of a computer system while a workload is executed; 
(Bodas discloses sweeping at least one parameter of the computer system [0104, 0117, 0303], e.g. “the processor frequency is varied across a plurality of representative mini-applications” [0104] and “the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power” [0131], while executing the workload, e.g. running the job [0117, 0131])
monitor one or more characteristics of the computer system while sweeping the at least one parameter, the one or more characteristics including total power consumption and performance measurement of the computer system; and 
(Bodas discloses monitoring one or more characteristics of the computer system, e.g. “the total power is monitored for much smaller duration” [0304], while sweeping the at least one parameter, e.g. “in the auto mode, when Psys changes over time, the power cap and uniform frequency settings for each job are dynamically adjusted” [0303], the one or more characteristics including total power consumption [0301, 0304, 0306], e.g. “The graph 1202 shows the total power consumption and the resultant stranded power in the case 1 and case 2” [0301], and performance measurement of the computer system [0297], evidenced by first citation where “performance is measured as the wall clock time to complete the job, the lower the number, the better the performance” [0297])
generate a power profile for the workload that indicates a respective selected value for the at least one parameter based on analysis of the monitored total power consumption and performance measurement of the computer system; and 
(Bodas discloses generating a power profile for the workload [0104, 0296, 0298], e.g. “For each frequency an average power, a maximum power, a power deviation, and a time to completion of the job are stored in a database” [0104], that indicates a respective selected value for the at least one parameter, e.g. “uniform frequency settings for each job are dynamically adjusted” [0303] and these frequency settings have selected values with each in the form of “the processor frequency value” [0077], based on analysis of the monitored total power consumption and performance measurement [0118-0122, 0298, 0301; FIG. 9A, All Elements], evidenced by first citation that “the resource manager gets better performance with monitoring at all power limits in all modes” [0298] and second citation of “a mixed mode technique provides a flexibility of using different modes at the same time for multiple jobs, while still maximizing the job performance” [0301], of the computer system [0301, 0303-0304, 0306])
a power-performance workload scheduler configured to schedule the workload for execution based on the generated power profile.  
(Bodas discloses a power-performance workload scheduler or power aware job scheduler [0296; Fig. 3, Element 302] configured to schedule the workload for execution, e.g. executing or re-launching [0056] the workload based on the auto mode policy [0063, 0303], based on the generated power profile [0104])
Regarding claim 20, Bodas discloses the following: 
A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed by a processor, causes the processor to: 
iteratively adjust at least one parameter of a computer system while a workload is executed; 
(Bodas teaches iteratively adjusting the one or more parameters of a computer system while a workload is executed [0104, 0117, 0131, 0303])
monitor one or more characteristics of the computer system while adjusting the at least one parameter, the one or more characteristics including total power consumption and performance measurement of the computer system; 
(Bodas teaches monitoring one or more characteristics of the computer system, e.g. “the total power is monitored for much smaller duration” [0304], while adjusting the at least one parameter, e.g. “in the auto mode, when Psys changes over time, the power cap and uniform frequency settings for each job are dynamically adjusted” [0303], the one or more characteristics including total power consumption [0301, 0304, 0306], e.g. “The graph 1202 shows the total power consumption and the resultant stranded power in the case 1 and case 2” [0301] and performance measurement of the computer system [0297], evidenced by first citation where “performance is measured as the wall clock time to complete the job, the lower the number, the better the performance” [0297])
P202002237US01Page 37 of 40 generate a power profile for the workload that indicates a respective selected value for the at least one parameter based on analysis of the monitored total power consumption and performance measurement of the computer system; and 
(Bodas generating a power profile for the workload, e.g. “For each frequency an average power, a maximum power, a power deviation, and a time to completion of the job are stored in a database” [0104], that indicates a respective selected value for the at least one parameter, e.g. “uniform frequency settings for each job are dynamically adjusted” [0303] and these frequency settings have selected values with each in the form of “the processor frequency value” [0077], based on analysis of the monitored total power consumption and performance measurement [0118-0122, 0298, 0301; FIG. 9A, All Elements], evidenced by first citation that “the resource manager gets better performance with 
execute the workload based on the generated power profile.  
(Bodas teaches executing or re-launching [0056] the workload based on the auto mode policy [0063, 0303] which yielded the respective selected value of the at least one parameter enabled entered into the generated power profile [0104])
Regarding claim 22, Bodas discloses the following: 
wherein the computer readable program is further configured to cause the processor to iteratively adjust the at least one parameter in accordance with one or more constraints on the at least one parameter of the computer system.  
(Bodas teaches that the computer readable program is further configured to cause the processor to iteratively adjust the at least one parameter [0104, 0117, 0303] in accordance with one or more constraints on the at least one parameter of the computer system [0074], e.g. “job manager 312 is responsible for operating a job within the constraints of one or more power policies after the job has been launched” [0074])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12, 16-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bodas et al. (Pub. No. US2016/0054780; hereinafter Bodas) in view of Jackson (Pub. No. US2014/0075222; hereinafter Jackson).
Regarding claims 5, 12, 16, and 23, Bodas does not disclose the following: 
wherein the workload is a first workload and executing the workload based on the respective selected value of the at least one parameter further comprises: 
(1)	comparing the power profile of the first workload with a respective power profile of one or more other workloads; 
(2)	identifying a compatible workload based on the comparison of the power profile of the first workload with the respective power profile of the one or more other workloads; and 
(3)	scheduling the compatible workload to be executed concurrently with the first workload.  
Nonetheless, this feature would have been made obvious, as evidenced by Jackson.
(1) (Jackson teaches comparing the power profile of the first workload with a respective power profile of one or more other workloads [0059, 0089], e.g. “It may make sense for the system to pack up that machine because the difference between the machine that has a 1 core running and a machine that has 2 cores running versus two machines that have 1 core running each is that there is a significant power savings in packing them onto that one machine. So previously, system algorithms would spread the workload out so as to minimize the conflict and maximize performance of every individual job. Now, the improved system 304 includes power saving attributes in the algorithms. Therefore, while the workload manager 304 still desires to maximize the performance, it may also determine if there is a cost and the system 304 adds a balancing of the cost of power consumption against the mild performance improvement of maximum distribution” [0059])
(2) (Jackson teaches identifying a compatible workload based on the comparison of the power profile of the first workload with the respective power profile of the one or more other workloads, e.g. “These workload power profiles can also be tied to specified jobs, applications, data sets, or other factors. They can identify the relative execution efficiency with regards to time and power. This power profile can have data associated with how efficiently the job will run on particular hardware, software, operating systems, bandwidth usage, network types, etc. Users can then predict power consumption of a given application via the job profile. Schedulers can use the information to optimally pack workload or improve the packing of workload within the specified power budget” [0089)
(3) (Jackson teaches scheduling the compatible workload to be executed concurrently with the first workload, e.g. “identifying workload (one or more jobs running or scheduled) which can be preempted and, for each preemptee, identifying an impact on job efficiency and power savings associated with each possible power-state setting or adjustment. The system then determines an optimal or acceptable mix of preemption operation. These operations can be tailored to provide a smaller or larger cushion under the power cap. For example, the system could make adjustments so that the overall use does not raise above 95% of the power cap or above 105% of the power cap. The system executes selected preemption operations and moves, reschedules, cancels, reallocates, etc. one or more preemptee jobs…” [0097])
Apply these teachings of Jackson with respect to workloads disclosed by Bodas.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bodas with the teachings of Jackson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation.
The motivation would have been “to open up the additional power capacity for queued or running workload” [0097 – Jackson].
Regarding claim 17, Bodas discloses the following: 
A method comprising: 
wherein the respective values of the one or more parameters are selected based on monitoring one or more characteristics of the computer system, including power consumption and performance measurement of the computer system, while iteratively adjusting the one or more parameters; 
(Bodas teaches that the respective values of the one or more parameters are selected, e.g. “uniform frequency settings for each job are dynamically adjusted” [0303] and these frequency settings have selected values with each in the form of “the processor frequency value” [0077], based on monitoring one or more characteristics of the computer system [0301, 0303-0304, 0306], including power consumption and performance measurement [0118-0122, 0298, 0301; FIG. 9A, All Elements], evidenced by first citation that “the resource manager gets better performance with monitoring at all power limits in all modes” [0298] and second citation of “a mixed mode technique provides a flexibility of using different modes at the same time for multiple jobs, while still maximizing the job performance” [0301],  of the computer system, e.g. “the total power is monitored for much smaller duration” [0304], while iteratively adjusting the one or more parameters [0104, 0117, 0131, 0303])

However, Bodas does not disclose the following:
(1)	comparing respective power performance tables for each of a plurality of workloads, each power performance table indicating respective values of one or more P202002237US01Page 36 of 40parameters of a computer system for executing the respective workload, 
(2)	identifying at least two compatible workloads based on the comparison of the respective power performance tables; and 
(3)	scheduling the at least two compatible workloads to be executed concurrently by the computer system.  
Nonetheless, this feature would have been made obvious, as evidenced by Jackson.
(1) (Jackson teaches comparing respective power performance tables for each of a plurality of workloads [0059, 0089], e.g. “It may make sense for the system to pack up that machine because the difference between the machine that has a 1 core running and a machine that has 2 cores running versus two machines that have 1 core running each is that there is a significant power savings in packing them onto that one machine. So previously, system algorithms would spread the workload out so as to minimize the conflict and maximize performance of every individual job. Now, the improved system 304 includes power saving attributes in the algorithms. Therefore, while the workload manager 304 still desires to maximize the performance, it may also determine if there is a cost and the system 304 adds a balancing of the cost of power consumption against the mild performance improvement of maximum distribution” [0059], each power performance table indicating respective values of one or more parameters of a computer system for executing the respective workload [0089])
(2) (Jackson teaches identifying two compatible workloads to be packed [0089] based on the comparison of the respective power performance tables, e.g. “These workload power profiles can also be tied to specified jobs, applications, data sets, or other factors. They can identify the relative execution efficiency with regards to time and power. This power profile can have data associated with how efficiently the job will run on particular hardware, software, operating systems, bandwidth usage, network types, etc. Users can then predict power consumption of a given application via the job profile. Schedulers can use the information to optimally pack workload or improve the packing of workload within the specified power budget” [0089])
(3) (Jackson teaches scheduling the at least two compatible workloads to be executed concurrently by the computer system, e.g. “identifying workload (one or more jobs running or scheduled) which can be preempted and, for each preemptee, identifying an impact on job efficiency and power savings associated with each possible power-state setting or adjustment. The system then determines an optimal or acceptable mix of preemption operation. These operations can be tailored to provide a smaller or larger cushion under the power cap. For example, the system could make adjustments so that the overall use does not raise above 95% of the power cap or above 105% of the power cap. The system executes selected preemption operations and moves, reschedules, cancels, reallocates, etc. one or more preemptee jobs…” [0097])
Apply these teachings of Jackson on the workloads of Bodas.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bodas with the teachings of Jackson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation.
The motivation would have been “to open up the additional power capacity for queued or running workload” [0097 – Jackson].
Regarding claim 18, Bodas in view of Jackson discloses the following: 
wherein the one or more parameters include at least one of central processing unit (CPU) frequency, graphics processing unit (GPU) frequency, number of active cores in a multi-core processor, memory bandwidth, network bandwidth, and a device state.  
(Bodas teaches that the one or more parameters include at least one of central processing unit (CPU) frequency [0049, 0077])
Regarding claim 19, Bodas in view of Jackson discloses the following: 
wherein the one or more monitored characteristics include one or more of central processing unit (CPU) power usage, graphics processing unit (GPU) power usage, fan power usage, memory power usage, disk power usage, memory bandwidth, memory latency, disk input/output bandwidth, and network bandwidth.  
Bodas teaches that the one or more monitored characteristics include one or more of central processing unit (CPU) power usage [0057, 0142], e.g. “Based upon computation the power consumed by nodes can go up and down” [0007])
Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bodas in view of Sagar et al. (Pub. No. US2016/0077571; hereinafter Sagar).
Regarding claim 7, Bodas discloses the following: 
further comprising 
receiving an initial power profile for the workload; and 
(Bodas teaches receiving an initial power profile for the workload [0104, 0303], e.g. e.g. “For each frequency an average power, a maximum power, a power deviation, and a time to completion of the job are stored in a database” [0104])

However, Bodas does not disclose the following:
wherein generating the power profile comprises updating the initial power profile based on analysis of the monitored total power consumption of the computer system while sweeping the at least one parameter.  
Nonetheless, this feature would have been made obvious, as evidenced by Sagar.
(Sagar teaches generating the power profile comprises updating the initial power profile [0017, 0047] based on analysis of the monitored total power consumption of the computer system [0003, 0025], e.g. “overall power consumption” [0003] while sweeping the at least one parameter [0016-0017], e.g. “adjusting the number of cores available for processing, including by setting one or more processors or cores to an inactive or "sleep" mode” [0016] and “Heuristic or observed data, for example related to processor usage metrics and changes therein under similar processing requirements, and previous user 
Apply the well-known technique of Sagar to improver a similar profile/table of Bodas.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bodas with the teachings of Sagar. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C: Use of known technique to improve similar devices (methods, or products) in the same way. 
This would provide an updated profile based on previously known factors present in processing environments, such as “in response to monitored processor performance parameters and monitored user performance expectations” [0046 – Sagar].
Regarding claim 14, Bodas discloses the following: 
wherein the processor is further configured to: 
receive an initial power profile for the workload; and 
(Bodas teaches receiving an initial power profile for the workload [0104, 0303], e.g. e.g. “For each frequency an average power, a maximum power, a power deviation, and a time to completion of the job are stored in a database” [0104])

However, Bodas does not disclose the following:
update the initial power profile based on analysis of the monitored total power consumption of the computer system while adjusting the at least one parameter.  
Nonetheless, this feature would have been made obvious, as evidenced by Sagar.
(Sagar teaches updating the initial power profile [0017, 0047] based on analysis of the monitored total power consumption of the computer system [0003, 0025], e.g. “overall power consumption” [0003] while adjusting the at least one parameter [0016-0017], e.g. “adjusting the number of cores available for 
Apply the well-known technique of Sagar to improver a similar profile/table of Bodas.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bodas with the teachings of Sagar. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C: Use of known technique to improve similar devices (methods, or products) in the same way. 
This would provide an updated profile based on previously known factors present in processing environments, such as “in response to monitored processor performance parameters and monitored user performance expectations” [0046 – Sagar].

Response to Amendment
Applicant’s arguments, see “REMARKS”, filed January 4, 2022, with respect to claims 1-25. Those arguments have been considered, however they are not persuasive with respect to prior art teachings of claims 1-25 with prior art of Bodas et al. (Pub. No. US2016/0054780; hereinafter Bodas). 
Applicant asserts that Bodas fails to disclose "generating a power profile for the workload that indicates a respective selected value for the at least one parameter based on analysis of the monitored total power consumption and performance measurement of the computer system while sweeping the at least one parameter;" a recited in amended independent claim 1 – see Pages 9-10 on APPLICANT ARGUMENTS/REMARKS. 
In particular, Applicant argues that Bodas does not disclose storing a selected frequency in the database that is selected based on analysis of the average power, the maximum power, the power 
However, Examiner respectfully disagrees. 
First, Examiner states that the argument set forth by Applicant is different from the claimed language because the claim language focuses on a power profile that has information not limited to a selected frequency, meaning that the broadest, reasonable interpretation includes a profile of other data than a selected frequency. 
Please see the broadest, reasonable interpretation of the independent claim below: 
“generating a set of information associated with power for the workload, the profile indicating a respective selected value for the at least one parameter/setting based on analysis of the monitored total power consumption and performance measurement defined as job performance or estimated time to complete the job of the computer system while sweeping or adjusting one or values of the at least one parameter”
Prior art Bodas presents a power aware job scheduler and manager to operate a HPC system within power limits with high energy efficiency. The system calibrates power and performance for a system during runtime, by running a sample workload and sampling various parameters for the workload at different intervals [0067]. The system also estimates power and performance for a job, based on values derived during the calibration. 
In particular, Bodas discloses a table of information associated with power, based on power consumption and performance measurements. This table also stores a frequency value as well [FIG. 9A, Al Elements], which is opposite to the argument set forth by Applicant. 
The table is listed on next page.  

    PNG
    media_image1.png
    522
    869
    media_image1.png
    Greyscale
Next, prior art of Bodas teaches generating a power profile when “the processor frequency is varied across a plurality of representative mini-applications. For each frequency an average power, a maximum power, a power deviation, and a time to completion of the job are stored in a database” [0104]. Additional evidence cites that “the job profile is set (a PMP, a job frequency, at maximum), and the power for the job is allocated from the estimator (Power aware scheduler, item 1.7a)” [0296]. 
This indicates a respective selected value for the at least one parameter, e.g. “uniform frequency settings for each job are dynamically adjusted” [0303], and these frequency settings have selected values with each in the form of “the processor frequency value” [0077], based on analysis of the monitored total power consumption [0300-0301] and performance measurement [0118-0122, 0298, 0301; FIG. 9A, All Elements]. 
Here are specific citations of performance in Bodas: 
“the resource manager gets better performance with monitoring at all power limits in all modes” [0298] 
“a mixed mode technique provides a flexibility of using different modes at the same time for multiple jobs, while still maximizing the job performance” [0301], of the computer system [0301, 0303-0304, 0306] while sweeping/varying the at least one parameter value [0104, 0301, 0303])
Given the citations above, Bodas provides sufficient evidence for adjusting/sweeping frequency parameter values by using calibration techniques, using estimation techniques, considering power consumption, and also considering performance measurements. Prior art of Bodas meets the claim language and make the independent claims anticipated under 35 U.S.C. 102(a)(2).
Therefore, Examiner maintains the rejection under 35 U.S.C. 103.
Examiner respectfully recommends for Applicant to amend the claimed subject matter such that the claims overcome the prior art on record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417. The examiner can normally be reached Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        January 12, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199